DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 04/29/2021 has been entered.  Claims 1, 7, and 13 have been amended.  Claims 4-5, 10-11, 14, 17-18 have been cancelled. Claim 20 have been added.  Claims 1-3, 6-9, 13-13, 15-16, 19-20 are pending in this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-9, 13-13, 15-16, 19-20 0 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The limitation of collecting information from on-board diagnostic device to determine gasoline quantity surge points/locations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “collecting” and “determining” in the context of this claim encompasses the user manually checking/observing information from the device and getting/recording locations at when the gasoline quantity needed.  The limitation of clustering points/locations using clustering algorithm, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “clustering” in the context of this claim encompasses the user grouping points/locations together.  
The limitation of determining area/region having gas station POI base on clustering by 1- determining whether the gas station exists in the grid/cluster based on a number of (gasoline quantity surge) points/locations reaches an threshold  and 2- determining a region having the gas station POI (exits), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, 1- determining whether the gas station exists in the grid/cluster the user can assume whether the gas station exists based on the number of gasoline quantity surge points/locations in the grid/cluster reaches an threshold which could be wrong assumption because for example in reality, in the mountain area, where the number of the gasoline quantity surge points/locations is high but there isn’t any gas station.  2- the user assumes a region/grid/cluster having the gas station if the gas station exists in the grid/cluster.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional element such as using a processor to perform the collecting, clustering, and determining steps.  The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of collecting, clustering, and determining) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The additional element such as the location information comprising longitude and latitude information which everyone has knowledge.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose 
Claim 2 recites the method for collecting information at every set time, information comprise a vehicle speed, and residual gasoline quantity, calculating a gasoline quantity surge degree value,  and determining of it is higher or equal to a first set threshold, and the vehicle speed is smaller than or equal to a second set of threshold. The limitation of collecting information comprises vehicle speed, and residual gasoline quantity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation manually.  That is nothing in the claim element precludes the step from practically being performed by hand.  For example, “collecting” in the context of this claim encompasses the user manually recording vehicle speed and gasoline quantity.  The limitation of determining and determining of gasoline quantity surge degree value is higher or equal to a first set threshold, and the vehicle speed is smaller than or equal to a second set of threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim encompasses the user comparing/checking the gasoline quantity surge degree value with the first set threshold, and comparing/checking vehicle speed with the second set threshold.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Claim 3 recites the mathematical formulas.  Accordingly, the claim recites an abstract idea.

    PNG
    media_image1.png
    31
    755
    media_image1.png
    Greyscale
 
Claims 4-6 recite limitation determining whether the gas station POI exists in a geo HASH grid based on a number of (gasoline quantity surge) points inside the geo HASH grid generated by checking of the a number of (gasoline quantity surge) points reaches a third threshold then the gas station POI does not exits, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind.  That is nothing in the claim element precludes the step from practically being performed in mind.  For example, user counting number of points/locations in the area/grid and checking if the number reaches the third threshold then assuming gas station does not exist in the grid/region.  This is only the user assumption and it could be wrong because it seems the numbers of (gasoline quantity surge) points is not related to whether the gasoline station exists.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the collecting, clustering, and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dousse (US 2013/0344888) further in view of Miyajima et al. (US 2013/0253810), and further in view of Schaaf et al. (US 2009/0088964), and further in view of 
With respect to claim 1, Dousse discloses a method for automatically discovering a gas station point of interest (POI), comprising: 
collecting information uploaded by a device, and determining points based on the information
(Dousse: para.[0011]: collecting position-related information (≈ information) by at least one device, represent/determining as position-related points (≈ points)); 
clustering the points based on location information by using a clustering algorithm; and determining a location region having the POI based on a result of clustering
;
wherein the information uploaded by the device comprises longitude and latitude information, and the location information comprises the longitude and latitude information; and a region defined by a longitude and a latitude
(Dousse: para.[0054]: the position related point can be converted to the longitude and latitude). 
determining whether the POI exists in a grid based on a number of points inside the geo HASH grid generated after clustering, comprising: determining that the POI exists in the grid in response to determining that the number of the points inside the grid reaches a threshold, otherwise, determining that the POI does not exist in the geo HASH grid 
(para.[0041], [0051], [0053]: accumulation zone may represent a POI, and the accumulation zone is the zone having the number of the position-related information points exceeds at least one density threshold).  
 wherein the method is performed by at least one processor (para.[0008]).

on-board diagnostic (OBD) device.  Dousse discloses the respective position-related points, but not the gasoline quantity surge points.  Dousse discloses determining a location region having the POI, but not the gas station POI.  Douse does not disclose the clustering algorithm but does not disclose a geo HASH algorithm.
Miyajima discloses collecting information uploaded by an on-board diagnostic device
(Miyajima: fig.1, para.[0021]: the vehicle ECU 61 detects the remaining level of fuel with the use of a remaining fuel detection sensor 62, and includes a data receiving unit 61A and a measuring unit 61B); and 
determining gasoline quantity surge points based on the information
(Miyajima: fig. 3 & 4: consumption energy indicate traffic congestion level, speed also indicates traffic congestion level, fig.5: acquire location (≈ points) S11, calculate fuel consumption (≈ gasoline quantity) S16, para.[0028], [0045]: speed of vehicle indicates the traffic congestion level, [0038]: fuel consumption quantity also indicates the traffic congestion level such as heavy congestion).

Schaaf discloses determining a location region having the gas station POI when the remaining level of fuel of the vehicle is low
(Schaaf: fig. 6: displaying gas station POI, para.[0043], para.[0074]: when the gas tank is almost empty, the map view will display generic POI icons and brand name icons of gas station);
the location having the gas station POI if the gas station POI exits in the cluster/region/grid 
(Schaaf: fig. 6: displaying region of gas station POI, para.[0033]: gas station icons in the condensed area).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Schaaf's teachings into Dousse's teaching to identify the location region having the gas station POI corresponding to the determining the remaining amount of gasoline is low as suggested by Schaaf (See abstract, fig.6, para.[0043], [0074]).
(Willhaben: end of page 6: Clustering with geohashes); and a number of points inside the geo HASH grid; determining a region defined by a longitude and a latitude represented by the geo HASH grid as the location region (Willhaben: each of geo HASH grids has width and height as table in page 5-8, each region/grid in figures in page 4 and 5 is represented by a geo HASH value/index, such as at point 48.134 X 16.282 represented by 1_u, 2_u2, …, or 12_u2e9fd8mhtev).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Willhaben's teachings into Dousse's teaching to provide geohash algorithm for clustering points/locations and dividing the map to hash grid which result for very fast way of clustering as suggested by Willhaben (See end page 6-7).




Claim 2 is rejected for the reasons set forth hereinabove for claim 1.  However, Dousse does not disclose all limitations of claim 2.
Miyajima teaches the collecting information uploaded by an OBD device, and determining gasoline quantity surge points based on the information comprises: 
(para.[0028], [0038], [0045]); and 
for each OBD device, calculating a gasoline quantity surge degree value corresponding to the each OBD device based on the residual gasoline quantity uploaded by the each OBD device (para.[0045]); determining that the current OBD device is at a gasoline quantity surge point if-in response to determining that the calculated gasoline quantity surge degree value is higher than or equal to a first set threshold (fig.3, para.[0045], [0081])and the vehicle speed uploaded by the current OBD device is smaller than or equal to a second set threshold (fig.3, para.[0028]).  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Miyajima's teachings into Dousse's teaching to provide the vehicle electronic control unit which can provide vehicle related information such as vehicle speed, and remaining level of fuel, and the navigation control unit to provide locations/points of the vehicle, wherein all vehicle information can be utilized to determine the traffic congestion level as suggested by Miyajima (See abstract, fig.3-5).
Claim 3 is rejected for the reasons set forth hereinabove for claim 2.  However, Dousse does not disclose all limitations of claim 3. 
Miyajima teaches the gasoline quantity surge degree value is calculated by using the following formula: 
    PNG
    media_image1.png
    31
    755
    media_image1.png
    Greyscale
1 to ON respectively represent the residual gasoline quantity at every second within current n seconds (para.[0045]).  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Miyajima's teachings into Dousse's teaching to provide the vehicle electronic control unit which can provide vehicle related information such as vehicle speed, and remaining level of fuel, and the navigation control unit to provide locations/points of the vehicle, wherein all vehicle information can be utilized to determine the traffic congestion level as suggested by Miyajima (See abstract, fig.3-5).
Claim 6 is rejected for the reasons set forth hereinabove for claim 4 and furthermore Dousse teaches in response to the points being clustered based on the location information by using the clustering algorithm (para.[0041]-[0042]).  
Miyajima discloses gasoline quantity surge points (para.[0028], [0045], [0038]).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Miyajima's teachings into Dousse's teaching to provide the vehicle electronic control unit which can provide vehicle related information such as vehicle speed, and remaining level of fuel, and the navigation control unit to provide locations/points of the vehicle, wherein all vehicle information can be utilized to determine the traffic congestion level as suggested by Miyajima (See abstract, fig.3-5).
(end of page 6).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Willhaben's teachings into Dousse's teaching to provide geohash algorithm for clustering points/locations and dividing the map to hash grid which result for very fast way of clustering as suggested by Willhaben (See end page 6-7).
With respect to claim 7, Dousse discloses an apparatus for automatically discovering a gas station POI, comprising:
at least one processor; and
a memory storing instructions, the instructions when executed by the at least one processor, causing the at least one processor to perform operations, the operations comprising: 
collecting information uploaded by a device, and determining points based on the information
(Dousse: para.[0011]: collecting position-related information (≈ information) by at least one device, represent/determining as position-related points (≈ points)); 
clustering the points based on location information by using a clustering algorithm; and determining a location region having the POI based on a result of clustering
(Dousse: para.[0011], [0041]-[0042], and [0052]: detecting the accumulation zones or clusters by clustering the position-;
wherein the information uploaded by the device comprises longitude and latitude information, and the location information comprises the longitude and latitude information; and a region defined by a longitude and a latitude
(Dousse: para.[0054]: the position related point can be converted to the longitude and latitude) ;
determining whether the POI exists in a grid based on a number of points inside the geo HASH grid generated after clustering, comprising: determining that the POI exists in the grid in response to determining that the number of the points inside the grid reaches a threshold, otherwise, determining that the POI does not exist in the geo HASH grid 
(para.[0041], [0051], [0053]: accumulation zone may represent a POI, and the accumulation zone is the zone having the number of the position-related information points exceeds at least one density threshold).  
 wherein the method is performed by at least one processor (para.[0008]).

Dousse discloses using the position-related information from a device as respective position-related points, and clustering respective position-rated points to form on-board diagnostic (OBD) device.  Dousse discloses the respective position-related points, but not the gasoline quantity surge points.  Dousse discloses determining a location region having the POI, but not the gas station POI.  Douse does not disclose the clustering algorithm but does not disclose a geo HASH algorithm.
Miyajima discloses collecting information uploaded by an on-board diagnostic device
(Miyajima: fig.1, para.[0021]: the vehicle ECU 61 detects the remaining level of fuel with the use of a remaining fuel detection sensor 62, and includes a data receiving unit 61A and a measuring unit 61B); and 
determining gasoline quantity surge points based on the information
(Miyajima: fig. 3 & 4: consumption energy indicate traffic congestion level, speed also indicates traffic congestion level, fig.5: acquire location (≈ points) S11, calculate fuel consumption (≈ gasoline quantity) S16, para.[0028], [0045]: speed of vehicle indicates the traffic congestion level, [0038]: fuel consumption quantity also indicates the traffic congestion level such as heavy congestion).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Miyajima's teachings into Dousse's 
Schaaf discloses determining a location region having the gas station POI when the remaining level of fuel of the vehicle is low
(Schaaf: fig. 6: displaying gas station POI, para.[0043], para.[0074]: when the gas tank is almost empty, the map view will display generic POI icons and brand name icons of gas station);
the location having the gas station POI if the gas station POI exits in the cluster/region/grid 
(Schaaf: fig. 6: displaying region of gas station POI, para.[0033]: gas station icons in the condensed area).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Schaaf's teachings into Dousse's teaching to identify the location region having the gas station POI corresponding to the determining the remaining amount of gasoline is low as suggested by Schaaf (See abstract, fig.6, para.[0043], [0074]).
Willhaben discloses the clustering algorithm comprises a geo HASH algorithm (Willhaben: end of page 6: Clustering with geohashes); and a number of points inside the geo HASH grid; determining a region defined by a longitude and a (Willhaben: each of geo HASH grids has width and height as table in page 5-8, each region/grid in figures in page 4 and 5 is represented by a geo HASH value/index, such as at point 48.134 X 16.282 represented by 1_u, 2_u2, …, or 12_u2e9fd8mhtev).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Willhaben's teachings into Dousse's teaching to provide geohash algorithm for clustering points/locations and dividing the map to hash grid which result for very fast way of clustering as suggested by Willhaben (See end page 6-7).
Claim 8 is rejected for the reasons set forth hereinabove for claim 7 and furthermore Dousse discloses collecting information uploaded by a device, and determining points based on the information(Dousse: para.[0011]: collecting position-related information (≈ information) by at least one device, represent/determining as position-related points (≈ points)).
  However, Dousse does not disclose other limitations of claim 8.
Miyajima teaches 
collecting information uploaded by an on-board diagnostic device (Miyajima: fig.1, para.[0021]); and determining gasoline quantity surge points based on the information (Miyajima: fig. 3-5, para.[0028], [0045], [0038].
the point determining module is specifically configure to: collecting information uploaded by a plurality of OBD devices every set time, the information comprising a (para.[0028], [0038], [0045]); and 
for each OBD device, calculating a gasoline quantity surge degree value corresponding to the each OBD device based on the residual gasoline quantity uploaded by the each OBD device (para.[0045]); determining that the current OBD device is at a gasoline quantity surge point if-in response to determining that the calculated gasoline quantity surge degree value is higher than or equal to a first set threshold (fig.3, para.[0045], [0081])and the vehicle speed uploaded by the current OBD device is smaller than or equal to a second set threshold (fig.3, para.[0028]).  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Miyajima's teachings into Dousse's teaching to provide the vehicle electronic control unit which can provide vehicle related information such as vehicle speed, and remaining level of fuel, and the navigation control unit to provide locations/points of the vehicle, wherein all vehicle information can be utilized to determine the traffic congestion level as suggested by Miyajima (See abstract, fig.3-5).
Claim 9 is rejected for the reasons set forth hereinabove for claim 8.  However, Dousse does not disclose all limitations of claim 9. 
Miyajima the gasoline quantity surge degree value is calculated by using the following formula: 
    PNG
    media_image1.png
    31
    755
    media_image1.png
    Greyscale
 wherein, W represents the gasoline quantity surge degree value, n represents the set 1 to ON respectively represent the residual gasoline quantity at every second within current n seconds (para.[0045]).  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Miyajima's teachings into Dousse's teaching to provide the vehicle electronic control unit which can provide vehicle related information such as vehicle speed, and remaining level of fuel, and the navigation control unit to provide locations/points of the vehicle, wherein all vehicle information can be utilized to determine the traffic congestion level as suggested by Miyajima (See abstract, fig.3-5).
Claim 12 is rejected for the reasons set forth hereinabove for claim 7 and furthermore Dousse teaches in response to the points being clustered based on the location information by using the clustering algorithm (para.[0041]-[0042]).  
Miyajima discloses gasoline quantity surge points (para.[0028], [0045], [0038]).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Miyajima's teachings into Dousse's teaching to provide the vehicle electronic control unit which can provide vehicle related information such as vehicle speed, and remaining level of fuel, and the navigation control unit to provide locations/points of the vehicle, wherein all vehicle information can be utilized to determine the traffic congestion level as suggested by Miyajima (See abstract, fig.3-5).
Willhaben discloses the geo Hash algorithm, and the length of an adopted geo HASH character string is 7 (end of page 6).


With respect to claim 13, Dousse discloses a non-volatile computer storage medium storing one or more modules, wherein when the one or more modules are executed by a device performing a method for automatically discovering a gas station point of interest (POI), the device executes the following operations: 
collecting information uploaded by a device, and determining points based on the information 
(Dousse: para.[0011]: collecting position-related information (≈ information) by at least one device, represent/determining as position-related points (≈ points)); 
clustering the points based on location information by using a clustering algorithm; and determining a location region having the POI based on a result of clustering
(Dousse: para.[0011], [0041]-[0042], and [0052]: detecting the accumulation zones or clusters by clustering the position-related points using a density clustering algorithm, wherein the accumulation zones or clusters are regions comprising more position-related points than other regions in the space, .  
clustering the points based on location information by using a clustering algorithm; and determining a location region having the POI based on a result of clustering
(Dousse: para.[0011], [0041]-[0042], and [0052]: detecting the accumulation zones or clusters by clustering the position-related points using a density clustering algorithm, wherein the accumulation zones or clusters are regions comprising more position-related points than other regions in the space, para.[0008]: program code for performing the method is executed by processor);
wherein the information uploaded by the device comprises longitude and latitude information, and the location information comprises the longitude and latitude information; and a region defined by a longitude and a latitude
(Dousse: para.[0054]: the position related point can be converted to the longitude and latitude);
determining whether the POI exists in a grid based on a number of points inside the geo HASH grid generated after clustering, comprising: determining that the POI exists in the grid in response to determining that the number of the points inside the grid reaches a threshold, otherwise, determining that the POI does not exist in the geo HASH grid 
(para.[0041], [0051], [0053]: accumulation zone may represent a POI, and the accumulation zone is the zone having .  
 wherein the method is performed by at least one processor (para.[0008]).
Dousse discloses using the position-related information from a device as respective position-related points, and clustering respective position-rated points to form accumulation zones or clusters, the accumulation zones or clusters represent points of interest which represent objects, buildings, particular points that someone may find useful or interesting (abstract, para.[0041]-[0042]).  However, Dousse discloses information from a device, but not from the on-board diagnostic (OBD) device.  Dousse discloses the respective position-related points, but not the gasoline quantity surge points.  Dousse discloses determining a location region having the POI, but not the gas station POI.  Douse does not disclose the clustering algorithm but does not disclose a geo HASH algorithm.
Miyajima discloses collecting information uploaded by an on-board diagnostic device
(Miyajima: fig.1, para.[0021]: the vehicle ECU 61 detects the remaining level of fuel with the use of a remaining fuel detection sensor 62, and includes a data receiving unit 61A and a measuring unit 61B); and 
determining gasoline quantity surge points based on the information
(Miyajima: fig. 3 & 4: consumption energy indicate traffic congestion level, speed also indicates traffic congestion level, fig.5: acquire location (≈ points) S11, calculate fuel consumption (≈ gasoline quantity) S16, para.[0028], [0045]: speed of vehicle indicates the traffic congestion level, [0038]: fuel consumption quantity also indicates the traffic congestion level such as heavy congestion).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Miyajima's teachings into Dousse's teaching to provide the vehicle electronic control unit which can provide vehicle related information such as vehicle speed, and remaining level of fuel, and the navigation control unit to provide locations/points of the vehicle, wherein all vehicle information can be utilized to determine the traffic congestion level as suggested by Miyajima (See abstract, fig.3-5).
Schaaf discloses determining a location region having the gas station POI when the remaining level of fuel of the vehicle is low
(Schaaf: fig. 6: displaying gas station POI, para.[0043], para.[0074]: when the gas tank is almost empty, the map view will display generic POI icons and brand name icons of gas station);
the location having the gas station POI if the gas station POI exits in the cluster/region/grid 
(Schaaf: fig. 6: displaying region of gas station POI, para.[0033]: gas station icons in the condensed area).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Schaaf's teachings into Dousse's 
Willhaben discloses the clustering algorithm comprises a geo HASH algorithm (Willhaben: end of page 6: Clustering with geohashes); and a number of points inside the geo HASH grid; determining a region defined by a longitude and a latitude represented by the geo HASH grid as the location region (Willhaben: each of geo HASH grids has width and height as table in page 5-8, each region/grid in figures in page 4 and 5 is represented by a geo HASH value/index, such as at point 48.134 X 16.282 represented by 1_u, 2_u2, …, or 12_u2e9fd8mhtev).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Willhaben's teachings into Dousse's teaching to provide geohash algorithm for clustering points/locations and dividing the map to hash grid which result for very fast way of clustering as suggested by Willhaben (See end page 6-7).
Claim 15 is rejected for the reasons set forth hereinabove for claim 13.  However, Dousse does not disclose all limitations of claim 15.
Miyajima teaches the collecting information uploaded by an OBD device, and determining gasoline quantity surge points based on the information comprises: 
collecting the information uploaded by a plurality of OBD devices every set time, the information comprising a vehicle speed and a residual gasoline quantity (para.[0028], [0038], [0045]); and 
(para.[0045]); determining that the current OBD device is at a gasoline quantity surge point if-in response to determining that the calculated gasoline quantity surge degree value is higher than or equal to a first set threshold (fig.3, para.[0045], [0081])and the vehicle speed uploaded by the current OBD device is smaller than or equal to a second set threshold (fig.3, para.[0028]).  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Miyajima's teachings into Dousse's teaching to provide the vehicle electronic control unit which can provide vehicle related information such as vehicle speed, and remaining level of fuel, and the navigation control unit to provide locations/points of the vehicle, wherein all vehicle information can be utilized to determine the traffic congestion level as suggested by Miyajima (See abstract, fig.3-5).
Claim 16 is rejected for the reasons set forth hereinabove for claim 15.  However, Dousse does not disclose all limitations of claim 16. 
Miyajima teaches the gasoline quantity surge degree value is calculated by using the following formula: 
    PNG
    media_image1.png
    31
    755
    media_image1.png
    Greyscale
 wherein, W represents the gasoline quantity surge degree value, n represents the set time in seconds, and O1 to ON respectively represent the residual gasoline quantity at every second within current n seconds (para.[0045]).  

Claim 19 is rejected for the reasons set forth hereinabove for claim 17 and furthermore Dousse teaches in response to the points being clustered based on the location information by using the clustering algorithm (para.[0041]-[0042]).  
Miyajima discloses gasoline quantity surge points (para.[0028], [0045], [0038]).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Miyajima's teachings into Dousse's teaching to provide the vehicle electronic control unit which can provide vehicle related information such as vehicle speed, and remaining level of fuel, and the navigation control unit to provide locations/points of the vehicle, wherein all vehicle information can be utilized to determine the traffic congestion level as suggested by Miyajima (See abstract, fig.3-5).
Willhaben discloses the geo Hash algorithm, and the length of an adopted geo HASH character string is 7 (end of page 6).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Willhaben's teachings into Dousse's 

Response to Amendment
Applicant’s argument regarding the claimed invention is directed to an abstract idea, the examiner refers applicant to the rejection supra.
The concept of “determining that the gas station POI exists in a geo HASH grid in response to determining that the number of (gasoline surge) points inside the geo HASH grid reaches a threshold” is performed in the human mind which is human opinion and assumption.  Because this is the mental process, the examiner firmly maintains the rejection.

Applicant argues Douse does not disclose “determining that the gas station POI exists in a geo HASH grid in response to determining that the number of points inside the geo HASH grid reaches a threshold, otherwise, determining that the gas station POI does not exist in the geo HASH grid”.  As explaining in above section, the assumption of the number of gasoline surge points in a region reaches a threshold, the gas station POI exists is untruthful, and wrong.  In reality, in the mountain area, where the number of the gasoline quantity surge points/locations is high but there isn’t any gas station exist.  The limitation cannot be addressed.  Similar to the limitation, Douse discloses  the number of the position-related information points in zone exceeds at least one 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093.  The examiner can normally be reached on Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





05/08/2021
/THU NGUYET T LE/Primary Examiner, Art Unit 2162